UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 28, 2006*
                              Decided March 30, 2006

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 05-3622

LUCILLE MURRY,                                  Appeal from the United States
     Plaintiff-Appellant,                       District Court for the Central
                                                District of Illinois
      v.
                                                No. 00-C-1415
WILLIAM BARNES,
     Defendant-Appellee.                        John A. Gorman,
                                                Magistrate Judge.

                                     ORDER

      Lucille Murry claims in this suit under 42 U.S.C. § 1983 that William
Barnes, a police officer in Springfield, Illinois, assaulted her while enforcing the
closure of the road to her home during an airshow. As Murry tells the story, she
explained to Barnes that she lived just down the road and needed to use the
bathroom because of a medical emergency; he refused to let her drive past the
roadblock and, when she tried to proceed on foot, twisted her arms and repeatedly
“slammed” her into the side of a police car. The magistrate judge, presiding by
consent, initially granted summary judgment for Barnes, but we vacated that


      *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-3622                                                                    Page 2

decision and remanded for trial because Barnes’s denial that he ever touched Murry
could not be reconciled with her affidavit describing the encounter. See Murry v.
Barnes, 122 F. App’x 853 (7th Cir. 2004). On remand a jury exonerated Barnes.
Murry appeals, complaining that she did not receive a fair trial.

       Barnes urges us to strike Murry’s initial appellate brief for failure to meet
the requirements of Federal Rule of Appellate Procedure 28(a)(9). Murry does not
support her claims with citations to the record. See Fed. R. App. P. 28(a)(9)(A).
Also, she did not submit a trial transcript with her brief, which would be a basis for
declining to review any of the decisions made at trial. See Piggie v. Cotton, 342 F.3d
660, 663 (7th Cir. 2003) (per curiam) (noting that dismissal is appropriate where
absence of transcript precludes meaningful review); Birchler v. Gehl Co., 88 F.3d
518, 519-20 (7th Cir. 1996). We note, however, that Murry finally obtained a
transcript after briefing was complete. But she has not cured the essential defect in
her appeal because she did not file a replacement brief to provide the missing record
citations. Further, she cites no relevant legal authority to support her claims. See
Fed. R. App. P. 28(a)(9)(A). Though we construe Murry’s filings liberally because of
her pro se status, we still must insist on an argument that is more than a
“generalized assertion of error.” See Anderson v. Hardman, 241 F.3d 544, 545 (7th
Cir. 2001); see also Jones v. Infocure Corp., 310 F.3d 529, 534 (7th Cir. 2002). And
this, she has not provided. Accordingly, we DISMISS the appeal.